DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         LARRY D. WEATHERS,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D13-1234

                                [June 24, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 562001CF000525A.

   Larry D. Weathers, Milton, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Catherine Linton,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We reverse the trial court’s order denying appellant’s motion to set aside
or correct illegal sentence and remand this matter for further proceedings
consistent with Falcon v. State, 40 Fla. L. Weekly S151 (Fla. Mar. 19,
2015), and Horsley v. State, 160 So. 3d 393 (Fla. 2015).

DAMOORGIAN, C.J., STEVENSON and CIKLIN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.